Citation Nr: 0734120	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  95-14 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958, and had subsequent Navy Reserve service from 
November 1958 to October 1961, from October 1976 to October 
1978, and from November 1978 to November 1985, inclusive of 
periods of active duty for training and inactive duty 
training.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2006, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to obtain pertinent medical records from the 
Social Security Administration and to seek additional medical 
input from a VA oncologist.  Following the AMC's completion 
of the requested actions, the case has since been returned to 
the Board for further review.  


FINDINGS OF FACT

The veteran was exposed to ionizing radiation while on active 
duty and the competent medical opinion evidence shows that 
his multiple myeloma is due, at least in part, to such 
exposure.  


CONCLUSION OF LAW

Service connection for multiple myeloma is warranted on a 
direct incurrence basis.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2007).  Such have been the subject 
of holdings of various Federal courts.  As the disposition 
herein reached is wholly favorable to the appellant to the 
extent indicated, the need to discuss the VA's efforts to 
comply with the VCAA and its implementing regulations is 
obviated.  For the same reason, the question of whether the 
RO fully complied with the terms of the Board's prior remands 
need not be addressed herein.  

Merits of the Claim

Service connection for a disability claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  McGuire 
v. West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir.1997).  First, the veteran could demonstrate 
that his or her disease is among the types of diseases, 
inclusive of multiple myeloma, that are presumptively service 
connected, pursuant to 38 U.S.C. § 1112(c) and 38 C.F.R. 
§ 3.309(a) and (d) if they become manifest in a "radiation-
exposed veteran," as defined by 38 C.F.R. § 3.309(d)(3), 
provided the rebuttable provisions of 38 C.F.R. § 3.307 are 
also satisfied.  Secondly, a veteran may show that the 
disorder falls on the list of "radiogenic diseases" 
enumerated in 38 C.F.R. § 3.311(b) that will be service 
connected, provided that certain conditions specified in that 
regulation are met.  Such regulation, while not creating a 
presumption of service connection for radiation exposed 
veterans, sets forth a list of radiogenic diseases, inclusive 
of multiple myeloma, for which service connection may be 
granted.  Thirdly, direct service connection of a disease 
claimed to have been caused by ionizing radiation may be 
established by "'show[ing] that the disease or malady was 
incurred during or aggravated by service,'" a task which 
"'includes the difficult burden of tracing causation to a 
condition or event during service.'"  McGuire, supra, quoting 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
inclusive of active duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days of more during a period of war or during 
peacetime service after December 31, 1946, and a malignant 
tumor becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).

In this case, various, wide-ranging contentions are advanced 
by the veteran as to his entitlement to service connection 
for multiple myeloma, and inasmuch as there exists a 
reasonable basis for a grant of the requested benefit under 
one of several possible avenues, only that basis is herein 
addressed.  In particular, consideration under Maguire and 
Combee, supra, of all the pertinent evidence relating to the 
veteran's exposure to ionizing radiation through his 
occupational pursuits while serving on active duty and/or 
active duty for training and the effects of that exposure 
warrants a grant of service connection for multiple myeloma.  

In this case, there is no question that the veteran suffers 
from multiple myeloma and that its presence was initially 
diagnosed in 1990, approximately five years following his 
final discharge from the Naval Reserve in November 1985.  
This case thus turns on whether the veteran had inservice 
exposure to ionizing radiation and whether any such exposure 
directly led to his postservice myeloma.  These questions the 
Board answers in the affirmative, with the Board thereby 
conceding entitlement of the veteran to the requested 
benefit.  

Since entry of the veteran's claim in February 1994, multiple 
attempts have been made by VA and the veteran himself to 
obtain data to confirm his exposure to ionizing radiation 
during the course of his performance of military duties, as 
summarized in part below.  

Service personnel records, which are incomplete as to the 
veteran's Naval Reserve service, show that his rate was an 
"AN" or airman during his period of active duty from 
October 1955 to October 1958 and that his rate was advanced 
to an "AMS2" or aviation structural mechanic (responsible 
for the maintenance of many aircraft parts such as wings, 
fuselage, tail, control surfaces, and landing gear), 
beginning in 1976.  

The service medical records are negative for specific 
evidence of the veteran's exposure to ionizing radiation from 
October 1955 to October 1958.  Additional service medical 
records compiled during the veteran's service in the Naval 
Reserve are likewise negative, albeit incomplete.  

In January 1995, the Department of the Navy, Navy 
Environmental Health Center Detachment, reported that there 
was no record of the veteran ever having received 
occupational exposure to ionizing radiation.  

The Defense Nuclear Agency reported in September 1995 that 
the veteran's service record could not be located and was 
presumed destroyed by fire at a records storage facility in 
1973.  The personnel diary for the USS FRANKLIN D. ROOSEVELDT 
was therein noted to indicate the veteran's presence aboard 
that ship from April 1956 to August 1957, but not to verify 
the ship's involvement in Operation REDWING in the Pacific 
Proving Ground from May 8 to August 6, 1956.  

In June 1997, the veteran was advised by letter from the Navy 
Environmental Health Detachment, Naval Dosimetry Center, that 
such agency maintained a computer registry as to the 
occupational exposure of all Navy and Marine Corps personnel 
since 1947.  A search of that agency's data base was noted to 
show no records pertaining to the veteran.  

In February 1999, the Department of the Energy, Naval 
Operations Office, indicated that it had no dosimetry records 
involving the veteran's involvement in nuclear weapons 
testing or nuclear device related radiation exposure for the 
period from 1945 to 1999.  

A fellow serviceman indicated in a March 1999 statement that 
he served with veteran in Texas in 1957, where both he and 
the veteran worked as firemen.

Received by the RO from the veteran in August 2001 was an 
excerpted portion of the Department of the Navy's Rate 
Training Manual and Nonresident Training Course, setting 
forth the procedures for non-destructive inspection of metals 
by aviation structural mechanics.  Included therein were 
directives on the use of X-ray machines, the resultant 
radiation hazard, and the need for radiographers to obtain 
and wear film badges.  

In April 2003, the Department of the Navy, Navy Environmental 
Health Center Detachment advised the veteran that its 
exposure registry revealed no reports of his occupational 
exposure to ionizing radiation.  While such agency could not 
verify that the veteran had engaged in a radiation risk 
activity, it was noted that some, not all, aviation 
structural mechanics performed non-destructive inspections of 
aircraft with a low energy X-ray generating device.  
According to the submitted report, the technicians performing 
those inspections were required to be monitored for 
occupational exposure and that they typically received 
exposures only slightly above that associated with natural 
background radiation and which were significantly below 
Federal limits for occupational exposure to ionizing 
radiation.  In such agency's view, one could infer from the 
absence of any exposure monitoring data for the veteran that 
he did not participate directly in any non-destructive 
inspections involving use of X-rays and that any exposure he 
may have received was incidental.  Such agency could not, 
however, exclude the possibility that the veteran had been 
monitored and the results were not reported as they should 
have been.  

In an April 2003 statement from an individual who served with 
the veteran aboard the USS ROOSEVELDT, it was set forth that 
the veteran, as part of his assigned duties on the flight 
deck, was issued a radiation detection film badge.  

In April 2005, a memorandum prepared by an officer at the 
Naval Air Technical Training Center in Pensacola, Florida, 
indicated that such facility did not maintain records on 
students beyond two years and that a student's records 
followed him or her to a subsequent command.  In response to 
a specific query, it was noted that an aviation structural 
mechanic, non-destructive inspection technician, or an 
assistant thereto, would most certainly be exposed to 
radiation sources in the performance of his or her duties.  
(Emphasis added.)

While some of the foregoing evidence does not prove to a 
certainty in-service radiation exposure of the veteran, it 
certainly suggests that he was exposed to some level of 
ionizing radiation.  It is clear that the veteran served in 
one or more capacities having an opportunity for significant 
in-service radiation exposure, and when coupled with the fact 
that in-service use of a radiation film badge was made, the 
results of which are unavailable and service medical and 
personnel records are incomplete, the Board is placed in a 
position where it cannot reasonably deny in-service radiation 
exposure of the veteran.  Moreover, the veteran offers a 
credible account that he was required to wear a radiation 
detection badge during active duty and active duty for 
training, served as an aviation structural mechanic, and did 
in fact utilize X-ray equipment in the performance of his 
Reserve duties.  Accordingly, the veteran's in-service 
exposure to ionizing radiation is conceded, although a 
determination of the amount of such exposure cannot be made 
without resort to speculation.  

Turning next to the question of the contended causal 
relationship between in-service exposure to ionizing 
radiation and the disease at issue, a medical opinion set 
forth in November 2001 and reiterated by the same physician 
in January 2002 is to the effect that the veteran's multiple 
myeloma was present in 1982, based on the secondary 
neuropathy then present, but such opinion is outweighed both 
quantitatively and qualitatively by medical opinions from two 
other medical professionals, to the effect that the veteran's 
multiple myeloma was not present in the early or mid-1980s.  
Contraindicating any nexus between in-service radiation 
exposure and the onset of multiple myeloma is a single 
opinion offered by a physician on a VA medical examination in 
February 2005, who found that any such linkage would require 
undue speculation.  In support of a direct link are medical 
opinions from VA and non-VA sources.  In April 2002, the 
veteran was afforded a radiation registry examination by VA 
and the examining physician determined at that time it was at 
least as likely as not that there was a direct causal link 
between the veteran's in-service radiation exposure and his 
multiple myeloma and she reiterated that opinion in 
subsequent correspondence of June 2003 and May 2004.  
Following another VA medical examination in September 2003, a 
different physician concurred with that conclusion.  In 
addition, a private physician offered his professional 
opinion in August 2007 that it was more likely than not that 
ionizing radiation caused or significantly contributed to 
cause the veteran's multiple myeloma.  In sum, three opinions 
favor the contended causal relationship, while but one 
contraindicates the alleged nexus.  The Board finds no reason 
or basis to assign less weight to any appreciable degree to 
the supportive opinions.  Accordingly, there is sufficient 
competent evidence of record to establish a nexus between the 
veteran's in-service radiation exposure and his multiple 
myeloma.  Thus, service connection for multiple myeloma is 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee, 
supra.


ORDER

Service connection for multiple myeloma is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


